Citation Nr: 1526604	
Decision Date: 06/23/15    Archive Date: 06/30/15

DOCKET NO.  09-40 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to a rating in excess of 20 percent for service-connected degenerative disc disease of the lumbosacral spine L4-S1 with lumbosacral strain. 


ATTORNEY FOR THE BOARD

L. McCurdy, Associate Counsel









INTRODUCTION

The Veteran served on active duty from July 1980 to June 1984 and from March 1985 to December 1986.  

This appeal comes before the Board of Veterans' Appeals (Board) from rating decisions issued in April 2009 and February 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  The April 2009 rating decision denied entitlement to service connection for bilateral hearing loss.  The February 2010 rating decision denied increasing the initial 20 percent rating assigned for the Veteran's service-connected lumbosacral spine disability.

The Board notes that the Veteran previously was represented by the American Legion and subsequently by private counsel.  In May 2015, the Veteran sent a letter to the Board electing to proceed pro se.  

The service connection claim for bilateral hearing loss was most recently before the Board in November 2012 when it was remanded for additional development, to include a VA examination.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was afforded a VA audiological examination in March 2013.  An addendum opinion was provided in April 2013.  The examiner concluded the Veteran's hearing loss was not related to his first period of military service because his hearing acuity was within normal limits on 4 separate audiological examinations throughout this period.  

The Court has specifically held that a veteran's normal hearing at separation does not necessarily indicate that the Veteran experienced no in-service loss of hearing acuity.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The Court's directives in Hensley are consistent with 38 C.F.R. § 3.303(d) which provides that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d).  The Veteran argues, in pertinent part, that his hearing loss is the result of in-service noise exposure from his first period of active service.

As the Board concedes that the Veteran had a hearing loss disability at entrance to his second period of service, and because the hearing loss identified prior to entering his second period of active service was only nine (9) months after discharge from his first period of service, another opinion is needed to address whether the Veteran's hearing loss is due to his in-service noise exposure during the first period of service.  The examiner should also clarify his opinion regarding whether any increase in the Veteran's hearing loss was due to the natural progression of the condition.  See Donnellan v. Shinseki, 24 Vet. App. 167, 174 (2010).

Additionally, the Veteran submitted a statement to the Board in May 2014 noting that his back is getting worse.  There is also evidence in the claims file that the Veteran underwent back surgery in August 2013.  Accordingly, the Veteran should be scheduled for a new examination to determine the current nature and severity of his service-connected degenerative disc disease of the lumbosacral spine with lumbosacral strain.  See Snuffer v. Gober, 10 Vet. App. 400 (1997).

Accordingly, the case is REMANDED for the following action:

1. Return the claims file to the examiner who performed the March 2013 VA audiological examination, if available.  The claims file and a copy of this remand must be made available to the examiner for review.  The examiner should provide the following opinions: 

a. Is it at least as likely as not (a 50 percent or greater probability) that such disability is related to the Veteran's first period of service?  The examiner should note that the Board concedes that the Veteran entered his second period of service in March 1985 with a bilateral hearing loss disability and is advised to consider the Veteran's contentions of hearing loss since service.  Consideration must be given to his report of in-service noise exposure during his first period of service.

b. Is there clear and unmistakable evidence that any increase in the Veteran's bilateral hearing loss disability during his second period of active duty was not beyond the natural progression of the condition? 

The examiner must explain the rationale for all opinions, citing to supporting factual data, as appropriate.  

If the March 2013 VA audiologist is unavailable, return the claims file to another appropriate examiner to respond to the above inquiry.  If the examiner determines that a new examination is necessary in order to offer an opinion, please arrange for such an examination.

If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s). 

2. Schedule the Veteran for a VA examination to determine the current severity of the Veteran's service-connected degenerative disc disease of the lumbosacral spine L5-S1with lumbosacral strain.  The claims file and a copy of this remand must be made available to the examiner for review in conjunction with the examination.  All appropriate tests and studies should be accomplished.

The examiner should report the range of motion measurements for the spine in degrees.  He or she should also state whether there is any abnormality of the spine, including evidence of ankylosis.  If ankylosis is found, the VA examiner should describe whether it is unfavorable ankylosis, and whether it affects the entire spine.

The examiner should further comment as to whether there is any pain, weakened movement, excess fatigability, or incoordination on movement, and the degree to which any additional range of motion is lost due to any of the following should be addressed: (1) pain on use, including during flare- ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination.  The examiner is asked to describe whether pain significantly limits functional ability during flare-ups.  All limitation of function must be identified.  If there is no pain, no limitation of motion and/or no limitation of function, such facts must be noted in the report.

The VA examiner is also asked to document the number of weeks, if any, during the past 12 months, that the Veteran has had "incapacitating episodes," defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

3. Upon completion of the above, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the Veteran should be furnished an appropriate supplemental statement of the case, provided an opportunity to respond, and the case should thereafter be returned to the Board for further appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

